Mercure, J.
Appeal from an order of the Family Court of Washington County (Hemmett, Jr., J.), entered January 6, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
Respondent appeals Family Court’s determination that, by repeatedly engaging his younger sister in forcible sexual intercourse, he committed acts which would constitute the crimes of rape in the first degree and incest if committed by an adult and, further, the juvenile delinquency adjudication and disposition rendered thereon. We reject the contention that the findings of guilt were not based upon legally sufficient evidence or were against the weight of the evidence. The victim’s in-court testimony detailed respondent’s repeated acts of forcible intercourse from the time she was seven years old to the time she was approximately 12 years old, well within the applicable limitations period. Respondent’s contrary testimony merely created a credibility issue, which Family Court expressly resolved against him (see, Matter of Sarah PP., 213 AD2d 749; Matter of Gladys H., 206 AD2d 606; Matter of Daniel R. v Noel R., 195 AD2d 704, 707). Nor are we persuaded that the finding of incest was not corroborated pursuant to Penal Law § 255.30 (2), which relates only to the actor’s familial relationship with the victim. In this case, respondent and his mother each provided the necessary corroborative evidence. Such of respondent’s remaining contentions as have been preserved for our review have been considered and found equally meritless.
Cardona, P. J., White, Peters and Spain, JJ., concur. Ordered that the order is affirmed, without costs.